              Case 1:20-cr-00192-JPO Document 31 Filed 09/23/20 Page 1 of 2



RUHNKE & BARRETT
                                                      47 PARK STREET               29 BROADWAY
                                                      MONTCLAIR, N.J. 07042        SUITE 1412
                                                      973-744-1000                 NEW YORK, N.Y. 10006
ATTORNEYS AT LAW                                      973-746-1490 (FAX)           212-608-7949



 DAVID A. RUHNKE (davidruhnke@ruhnkeandbarrett.com)    ◊ JEAN D. BARRETT (jeanbarrett@ruhnkeandbarrett.com)




                                      REPLY TO MONTCLAIR OFFICE


                     LETTER-MOTION TO BE RELIEVED AS COUNSEL

                                         September 17, 2020

    Served and Filed Via ECF
    Hon. Paul A. Oetken, U.S.D.J.
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, N.Y. 10007

                           Re: United States v. Timmie Sampson,
                               20-cr-00192(JPO)

    Dear Judge Oekten:

          By order dated August 25, 2020 (ECF-25), the Court directed me to
    respond within 30 days to Mr. Sampson’s statements in a letter submitted to the
    Court. Without in anyway conceding the accuracy of his statements, I write
    respectfully (and somewhat regretfully) to advise Your Honor that Mr. Sampson
    has asked me to advise the Court that he no longer wishes me to represent him.

          In a September 15, 2020 Corrlinks message (a non-privileged method of
    communication similar to email) Mr. Sampson stated to me, “I no longer want
    you as my attorney. You can relay that information to the Judge. If not I’ll let
    him know during court!” The communication followed a legal call between Mr.
    Sampson and myself where (without disclosing any privileged information or
    communications) there was a disussion (far from the first) of the evidence
    against Mr. Sampson’s and his potential options. Your Honor is further advised
    that Mr. Sampson is aware of the Government’s view of the appropriate
    sentencing options in his case, including the impact of the Sentencing
    Guidelines, by way of a Pimentel letter provided by the Government at my
    request and transmitted to Mr. Sampson. He is also fully aware of the nature of
    the Government’s evidence as set forth in an extraordinarily detailed affidavit
    provided to me in discovery and, in turn, provided to Mr. Sampson.
        Case 1:20-cr-00192-JPO Document 31 Filed 09/23/20 Page 2 of 2




      Under the circumstances (and, again, regrettably) it is my view that the
best option at this point is for the Court to substitute counsel. Mr. Sampson has
made his wishes in this regard plain. Kindly advise whether the Court has
additional questions or concerns.

      Your Honor’s time and attention to this matter are appreciated.

                                        Respectfully submitted,
                                             /s/
                                        David A. Ruhnke

Cc:   Via ECF all parties
      Via USPS, Timmie Sampson

                     Defendant's request for the appointment of new
                     CJA counsel is granted.
                       So ordered.
                       September 22, 2020
